 1 Kevin G. Little, SBN 149818
   LAW OFFICE OF KEVIN G. LITTLE
 2 Post Office Box 8656
   Fresno, California 93747
 3 Telephone: (559) 342-5800
   Facsimile: (559) 242-2400
 4 E-Mail: kevin@kevinglittle.com

 5 Attorneys for Plaintiff Kathleen Burghardt-Cobb

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

10

11 KATHLEEN BURGHARDT-COBB,                                          Case No. 1:17-cv-01563-DAD-SKO

12                                       Plaintiff,                  STIPULATION AND ORDER
                                                                     CONTINUING EXPERT DISCOVERY
13                        v.                                         DEADLINE AND VACATING
                                                                     SETTLEMENT CONFERENCE
14 MARK S. INCH, Director, Federal Bureau of
   Prisons,                                                          (Doc. 19)
15
                             Defendant.                              Hon. Sheila K. Oberto
16                                                                   U.S. Magistrate Judge
17

18          Plaintiff, Kathleen Burghardt-Cobb, and Defendant, Hugh J. Hurwitz,1 Acting Director of the
19 Federal Bureau of Prisons, through their undersigned attorneys, hereby stipulate and request that the

20 Court order that the expert discovery cutoff (see Scheduling Order, Doc. 15, at p. 3) be continued

21 from May 31, 2019, to July 15, 2019. The parties also request that the judicial settlement conference

22 currently set for June 20, 2019 (see April 1, 2019 Order, Doc. 16, at p. 1) be rescheduled to a date

23 available on the Court’s calendar in late August or September 2019.

24          Good cause exists for this proposed modification of the case schedule because the current
25 May 31, 2019 expert discovery deadline has been rendered impracticable by recent scheduling issues

26 impacting plaintiff’s counsel’s availability. Specifically, plaintiff’s counsel has advised that a
27

28          1
                Mr. Hurwitz, the current Acting Director, should be substituted for Mr. Inch pursuant to Fed.R.Civ.P. 17(d).
     STIPULATION AND ORDER CONTINUING EXPERT                     1
     DISCOVERY DEADLINE AND VACATING SETTLEMENT
     CONFERENCE
30
 1 criminal trial proceeding in which he is lead defense counsel, People of the State of California v.

 2 Joshua Stepp, Tulare County Case No. VCF273216A, was supposed to have commenced on May 6,

 3 2019 but has been rescheduled for May 28, 2019, the same week the parties had tentatively set aside

 4 for doing expert depositions. Plaintiff’s counsel has further advised that the Stepp trial involves the

 5 charge of special circumstances homicide and is estimated for 12-15 court days,

 6          The requested new deadline of July 15, 2019 would enable the parties to complete expert

 7 discovery after the conclusion of the Stepp trial. The requested rescheduling of the judicial

 8 settlement conference would permit the parties to have completed expert discovery and perhaps also

 9 to have obtained rulings on dispositive motions beforehand.

10          The parties therefore jointly propose that the expert discovery cutoff be extended to July 15,

11 2019, and that the judicial settlement conference be rescheduled for an available date in late August

12 or September 2019.

13          No other deadlines set in the Scheduling Order will be affected by this proposed

14 modification.

15                                                              Respectfully submitted,

16   Dated: May 14, 2019                                       LAW OFFICES OF KEVIN G. LITTLE

17
                                                              / /s/ Kevin G. Little
18                                                             KEVIN G. LITTLE
                                                               Attorneys for Plaintiff
19

20   Dated: May 14, 2019                                       McGREGOR W. SCOTT
                                                               United States Attorney
21

22
                                                              / /s/ Benjamin E. Hall
23                                                             BENJAMIN E. HALL
                                                               Assistant U.S. Attorney
24                                                             Attorney for Defendant
25

26 ///
   ///
27 ///

28

     STIPULATION AND ORDER CONTINUING EXPERT           2
     DISCOVERY DEADLINE AND VACATING SETTLEMENT
     CONFERENCE
30
 1                                                             ORDER

 2               Based in part on the parties’ above-stipulation (Doc. 19), and with good cause shown, the Court
 3 hereby ORDERS that case schedule (Doc. 15) is modified as follows:2

 4

 5       Event                                        Prior Date                         Continued Date
 6       Expert Discovery Completion                  May 31, 2019                       July 15, 2019
 7       Non-Dispositive Motion Filing                June 3, 2019                       July 17, 2019
 8       Non-Dispositive Motion Hearing               July 3, 2019                       August 14, 2019
 9       Dispositive Motion Filing                    June 3, 2019                       July 17, 2019

10       Dispositive Motion Hearing                   July 16, 2019                      September 3, 2019

11       Settlement Conference                        June 20, 2019, at 10:00            Vacated; Telephonic
                                                      a.m. before Magistrate             conference to discuss re-
12                                                    Judge Sheila K. Oberto             setting Settlement
                                                                                         Conference set for June
13                                                                                       20, 2019, at 10:00 a.m.3
14       Pretrial Conference                          September 30, 2019, at             November 18, 2019, at
                                                      1:30 pm                            1:30 pm
15       Trial                                        December 3, 2019, at               January 14, 2020, at 8:30
                                                      1:00 p.m.                          a.m.
16

17
     IT IS SO ORDERED.
18

19 Dated:            May 15, 2019                                                /s/   Sheila K. Oberto                      .
                                                                    UNITED STATES MAGISTRATE JUDGE
20

21

22

23
                 2
24              The Court notes that the parties request that all dates and deadlines, other than that pertaining to expert discovery,
     remain the same. Granting this request, however, would be problematic: if so, the parties’ deadline to conduct expert
25   discovery would occur after the deadlines for filing non-dispositive and non-dispositive motions. Accordingly, the Court
     has enlarged these deadlines, as well as the pretrial conference and trial, to allow the parties adequate time to file, and for
26   the Court to rule on, motions, and to permit the parties sufficient time to prepare their pretrial submissions and for trial.
     3
         The parties are to use dial-in number: 1-888-557-8511; passcode: 6208204#. Prior to the telephonic conference,
27 counsel are to thoroughly discuss the advantages of and possibilities for settlement with their respective clients, and each
     other, and be prepared to propose a date on which a Settlement Conference will be set. By no later than June 13, 2019,
28 the parties shall file a joint statement confirming that they have met and conferred and setting forth their proposed
     Settlement Conference date(s).
         STIPULATION AND ORDER CONTINUING EXPERT                    3
         DISCOVERY DEADLINE AND VACATING SETTLEMENT
         CONFERENCE
30
